Citation Nr: 0209477	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  91-47 310A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
stab wounds to the left upper leg.

2.  Entitlement to service connection for a left knee 
disorder, claimed as arthritis and bursitis.  

3.  Entitlement to service connection for arthritis of the 
neck and left arm.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition.

5.  Entitlement to service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion

INTRODUCTION

The veteran's active military service extended from July 1945 
to September 1945 and from November 1953 to September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 rating decision, and an 
April 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2002, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b)(c) (West 1991 and Supp. 1999).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for the residuals of 
stab wounds to the left upper leg, and entitlement to service 
connection for a left knee disorder, claimed as arthritis and 
bursitis. pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1945 to September 1945 and from November 1953 to September 
1955.

2.  On May 20, 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for entitlement to 
service connection for arthritis of the neck and left arm was 
requested.

3.  On May 20, 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for entitlement to 
service connection for a psychiatric disorder, claimed as a 
nervous condition, was requested.

4.  On May 20, 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for entitlement to 
service connection for a low back disorder was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for arthritis of the neck and left arm have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for a psychiatric disorder, claimed as a nervous 
condition, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for a low back disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn his appeal with respect to the issues involving 
service connection for:  arthritis of the neck and left arm, 
a psychiatric disorder, and a low back disorder.  There 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these three issues.  
Accordingly, the Board does not have jurisdiction to review 
these appeals and these issues are dismissed without 
prejudice.


ORDER

The appeal for entitlement to service connection for 
arthritis of the neck and left arm is dismissed.

The appeal for entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition, is 
dismissed.

The appeal for entitlement to service connection for a low 
back disorder is dismissed.  



		
BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



